Case 1:19-cv-20277-AHS Document 186 Entered on FLSD Docket 05/05/2020 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                               CASE NO. 1:19-CV-20277-AHS/McAliley


      MELISSA COMPERE, on behalf of herself and
      others similarly situated,

             Plaintiff,

      vs.

      NUSRET MIAMI, LLC d/b/a Nusr-et
      Steakhouse, a Florida limited liability company,
      and NUSRET GOKCE, an individual,

            Defendants.
      ______________________________________/


                   INDEX OF CITED EXHIBITS IN PLAINTIFFS’ RESPONSE
              IN OPPOSITION [D.E. #182] TO DEFENDANTS’ MOTION FOR FINAL
            SUMMARY JUDGMENT, OR ALTERNATIVELY TO DECERTIFY CLASS

            Plaintiff, MELISSA COMPERE and the Opt-In Plaintiffs (“Plaintiffs”), by and through

  undersigned counsel, hereby file their Index of Cited Exhibits to Plaintiffs’ Response in

  Opposition [D.E. #182] to Defendants’ Motion for Final Summary Judgment, or Alternatively to

  Decertify Class, and in support state:

                                         INDEX OF EXHIBITS 1

            1.   Defendants’ Answer and Affirmative Defenses. [D.E. #8].

            2.   Plaintiffs’ Motion for Denial or Deferred Consideration of Defendants’ Motion for
                 Final Summary Judgment, or Alternatively to Decertify Class [D.E. #172] pursuant
                 to Fed.R.Civ.P. 56(d) & (e). [D.E. #178].

            3.   Defendants’ Notice of Hearing. [D.E. #82].

            4.   Defendants’ Notice of Hearing. [D.E. #126].


  1
   The Exhibits are cited in the order in which they appear in Plaintiffs’ Response in Opposition.
  [D.E. #182].

                                         LAW OFFICE OF LOWELL J. KUVIN
  17 EAST FLAGLER STREET ∙ SUITE 223 ∙ MIAMI, FLORIDA 33131 ∙ TEL.: 305.358.6800 ∙ FAX: 305.358.6808
Case 1:19-cv-20277-AHS Document 186 Entered on FLSD Docket 05/05/2020 Page 2 of 3




          5.   Defendants’ Notice of Hearing. [D.E. #129].

          6.   Defendants’ Notice of Filing. [D.E. #130].

          7.   Order Following Discovery Hearing. [D.E. #133].

          8.   Joint Notice Regarding Post-Hearing Stipulation. [D.E. #134].

          9.   Order Following Discovery Hearing. [D.E. #146].

          10. Plaintiffs’ Notice of Discovery Hearing. [D.E. #147].

          11. Plaintiffs’ Amended Notice of Discovery Hearing. [D.E. #151].

          12. Order Following Discovery Hearing. [D.E. #156].

          13. Order Following Discovery Hearing. [D.E. #163].

          14. Defendants’ Motion to Compel Arbitration. [D.E. #171].

          15. March 11, 2019 Sworn Affidavit of Plaintiff, MELISSA COMPERE. [D.E. #16].

          16. March 11, 2019 Sworn Affidavit of Plaintiff, DIEGO VARGAS. [D.E. #17].

          17. January 18, 2019 Sworn Affidavit of Plaintiff, VALDO SULAJ. [D.E. #18].

          18. Transcript of March 25, 2019 deposition of Named Plaintiff, MELISSA COMPERE.
              [D.E. #173-3].

          19. Transcript of January 15, 2020 deposition of Plaintiff, ALDA CASTILLA. [D.E.
              #173-4].

          20. Transcript of January 14, 2020                  deposition     of    Plaintiff,   SLAGJANA
              KOVACHAVSKA. [D.E. #173-6].

          21. May 4, 2020 Sworn Affidavit of Duane Miranda. [D.E. #183].

          22. May 4, 2020 Sworn Affidavit of Named Plaintiff, MELISSA COMPERE. [D.E.
              #184].

          23. Transcript of January 14, 2020 deposition of Plaintiff, ALDALYANNE ALDANA.
              [D.E. #173-2].


                                                       2
                                         LAW OFFICE OF LOWELL J. KUVIN
  17 EAST FLAGLER STREET ∙ SUITE 223 ∙ MIAMI, FLORIDA 33131 ∙ TEL.: 305.358.6800 ∙ FAX: 305.358.6808
Case 1:19-cv-20277-AHS Document 186 Entered on FLSD Docket 05/05/2020 Page 3 of 3




  Respectfully Submitted May 5, 2020,

                                   By:     /s/ Sundeep K. Mullick
                                           Sundeep K. Mullick, Esq.
                                           Florida Bar No. 18175
                                           sunny@kuvinlaw.com
                                           legal@kuvinlaw.com
                                           Law Office of Lowell J. Kuvin, LLC
                                           17 East Flagler Street, Suite 223
                                           Miami, Florida 33131
                                           Tel.: 305.358.6800
                                           Fax: 305.358.6808
                                           Attorneys for Plaintiffs

                                     CERTIFICATE OF SERVICE

          I hereby certify that on May 5, 2020, I electronically filed the foregoing document with
  the Clerk of the Court using CM/ECF which will automatically send a copy to all counsel of
  record in this case.

                                           /s/ Sundeep K. Mullick
                                           Sundeep K. Mullick, Esq.




                                                       3
                                         LAW OFFICE OF LOWELL J. KUVIN
  17 EAST FLAGLER STREET ∙ SUITE 223 ∙ MIAMI, FLORIDA 33131 ∙ TEL.: 305.358.6800 ∙ FAX: 305.358.6808
